Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1,   Choi et al. (US patent Publication: 20150078621, “Choi”) teaches. an image processing apparatus (Fig. 10) comprising: 
a virtual space configuration unit (processor of Fig. 10) configured to detect, on a basis of depth information of an image of a real space around a user, a position of an object in the real space and arrange a virtual body at a position in a virtual space corresponding to the detected position of the object to configure information of the virtual space; (Choi Fig.9 step   [100-400] generates a virtual space configuration based on depth of real image.  ………….“[[0116] The content experience service providing apparatus 200 processes the camera motion information and user motion information, corrected at step S300, in a form that may be used in virtual space and generates information for generating virtual scenes based on the processed camera motion information and user motion information, that is, virtual space control information and virtual space information at step S400.”) 
an image generation unit (processor of Fig. 10) configured to generate an image of the virtual space configured by the virtual space configuration unit; ( Fig. 9 step 500 and  [0117] generates a virtual image on the virtual space created above. “[0117] 
Walton (US patent Publication: 20170365100) [0120-0121] teaches a depth comparison unit configured to compare the depth information of the image of the real space and depth information of the image of the virtual space but doesn’t teach deciding an unknown depth region and wherein the image generation unit displays information indicative of presence of an unknown object in the unknown depth region of the image of the virtual space.
Williamson et al. (US patent publication: 20020158873) [100] discloses a depth comparison between real and virtual object but doesn’t teach deciding an unknown depth region and wherein the image generation unit displays information indicative of presence of an unknown object in the unknown depth region of the image of the virtual space.
 As a combination of best available prior arts fails to expressly teach, deciding an unknown depth region and wherein the image generation unit displays information indicative of presence of an unknown object in the unknown depth region of the image of the virtual space, Claim 1 is allowable.

Claim 7 is directed to a method and is also allowable for the reason stated for the corresponding the device claim 1,


Claims 2-6 are also allowable by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616